Case 1:19-cv-00509-LEW Document 20 Filed 05/18/20 Page 1 of 5                    PageID #: 449



                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE


JAMES BAINES, CHRISTOPHER LYONS,                    )
ALLEN ESPOSITO, WILLIAM SAMPSON,                    )
CODY BLACKBURN, BONNIE YOUNG and                    )
LIBERTARIAN PARTY OF MAINE, INC.,                   )
                                                    )
                              Plaintiffs,           )
                                                    )
                      v.                            )       Civil No. 1:19-cv-00509-LEW
                                                    )
MATTHEW DUNLAP, in his official capacity            )
as Secretary of State for the State of Maine,       )
                                                    )
                              Defendant.            )

  PLAINTIFFS’ CONSENT MOTION TO EXTEND DEADLINE FOR FILING THEIR
  REPLY TO DEFENDANT’S MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
                MOTION FOR PRELIMINARY INJUNCTION

       With the Defendant’s consent, Plaintiffs respectfully move the Court to extend the deadline

for filing their Reply to Defendant’s Memorandum in Opposition to Plaintiff’s Motion for

Preliminary Injunction (Dckt. No. 18) by three days, such that Plaintiffs’ Reply would be filed on

or before May 22, 2020.

       In support of this Motion, Plaintiffs state that they filed their Motion for Preliminary

Injunction (Dckt. No. 12) on March 4, 2020. Pursuant to the Court’s general order extending all

civil action filing deadlines by 30 days, and another order granting Defendant an additional

extension of time, Defendant filed Defendant’s Memorandum in Opposition to Plaintiffs’ Motion

for Preliminary Injunction on May 5, 2020. Pursuant to this Court’s Local Rule 7(c), therefore,

Plaintiffs’ Reply Memorandum is currently due on May 19, 2020.

       Plaintiffs respectfully request an additional three days to prepare their Reply

Memorandum, such that it would be due on May 22, 2020, on the ground that Defendant’s
Case 1:19-cv-00509-LEW Document 20 Filed 05/18/20 Page 2 of 5                      PageID #: 450



Memorandum in Opposition is 31 pages and requires extensive briefing in Plaintiffs’ Reply, the

page limit for which the Court extended to 17 pages. Additionally, Plaintiffs’ counsel are currently

litigating several emergency actions related to the COVID-19 pandemic, which place urgent

demands on Plaintiffs’ counsel’s time.

       The Clerk has notified the parties that the Court intends to hold a hearing on Plaintiffs’

Motion for Preliminary Injunction on June 1, 2020. Therefore, the requested extension of time for

filing Plaintiffs’ Reply to that motion until May 22, 2020 will allow Plaintiffs the time needed to

brief the issues adequately, while ensuring that the Reply is filed nine days before the anticipated

hearing.

       Undersigned counsel has conferred about this Motion with counsel for the Defendant, who

consents to the relief requested herein.

       Accordingly, Plaintiffs respectfully request that the Court extend the time for filing their

Reply to Defendant’s Memorandum in Opposition to Plaintiffs’ Motion for a Preliminary

Injunction by three days, such that it shall be filed on or before May 22, 2020.


DATED: May 18, 2020                           Respectfully submitted,

                                              /s/John H. Branson

                                              JOHN H. BRANSON*
                                              BRANSON LAW OFFICE, P.A.
                                              482 Congress Street, Suite 304
                                              P.O. Box 7526
                                              Portland, Maine 04112-7526
                                              (207) 780-8611
                                              jbranson@bransonlawoffice.com

                                              OLIVER B. HALL
                                              Pro Hac Vice
                                              CENTER FOR COMPETITIVE DEMOCRACY
                                              P.O. Box 21090
                                              Washington, DC 20009
                                              oliverhall@competitivedemocracy.org
                                                 1
Case 1:19-cv-00509-LEW Document 20 Filed 05/18/20 Page 3 of 5      PageID #: 451



                                  (202) 248-9294

                                  WILLIAM P. TEDARDS, JR.
                                  Pro Hac Vice
                                  1101 30th Street NW, Suite 500
                                  Washington, DC 20007
                                  BT@tedards.net
                                  (202) 797-9135

                                  Counsel for Plaintiffs
                                  *Counsel of Record




                                     2
Case 1:19-cv-00509-LEW Document 20 Filed 05/18/20 Page 4 of 5                      PageID #: 452



                                CERTIFICATE OF SERVICE


       I hereby certify that on this, the 18th day of May, 2020, I electronically filed the above

document with the Clerk of Court using the CM/ECF system which will send notification of such

filing to the following:

       Phyllis Gardiner
       Assistant Attorney General
       6 State House Station
       Augusta, ME 04333-006
       (207) 626-8830
       Email: Phyllis.gardiner@maine.gov

       To my knowledge, there are no non-registered parties or attorneys participating in this case.


Dated: May 18, 2020                                  /s/ Oliver B. Hall
                                                     Oliver B. Hall
                                                     Attorney for Plaintiffs




                                                 3
Case 1:19-cv-00509-LEW Document 20 Filed 05/18/20 Page 5 of 5                 PageID #: 453




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE


JAMES BAINES, CHRISTOPHER LYONS,                    )
ALLEN ESPOSITO, WILLIAM SAMPSON,                    )
CODY BLACKBURN, BONNIE YOUNG and                    )
LIBERTARIAN PARTY OF MAINE, INC.,                   )
                                                    )
                             Plaintiffs,            )
                                                    )
                      v.                            )      Civil No. 1:19-cv-00509-LEW
                                                    )
MATTHEW DUNLAP, in his official capacity            )
as Secretary of State for the State of Maine,       )
                                                    )
                             Defendant.             )


                                    PROPOSED ORDER

       PENDING BEFORE THE COURT IS Plaintiffs’ Consent Motion to Extend the Deadline

for Filing Plaintiffs’ Reply to Defendant’s Memorandum in Opposition to Plaintiffs’ Motion for

Preliminary Injunction. After considering said Motion, and noting the consent of Defendant

thereto, the Court hereby GRANTS said Motion and ORDERS as follows:

       Plaintiff shall file Plaintiffs’ Reply to Defendant’s Memorandum in Opposition to

Plaintiffs’ Motion for Preliminary Injunction on or before May 22, 2020.




Dated:__________________                            _________________________
                                                    U.S. District Judge




                                                4
